J-S13023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    KHALIL MARSHALL                            :
                                               :
                       Appellant               :      No. 1574 EDA 2020

         Appeal from the Judgment of Sentence Entered March 23, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0012768-2015


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                               FILED: MAY 24, 2021

        Appellant, Khalil Marshall, appeals nunc pro tunc from the judgment of

sentence entered in the Philadelphia County Court of Common Pleas, following

his jury trial conviction for aggravated assault.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

October 1, 2015, Officer Tyrone Bacon and his partner were on patrol when

they received a radio call that a man had been shot in the head on Rubicam

Street. Upon arriving at the address, Tashina Wright informed the officer that




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2702.
J-S13023-21


Stanley Marshall (“Victim”)2 had been shot in the head and was upstairs being

treated by an emergency medical technician. Ms. Wright was visibly upset.

        Ms. Wright told officers that Appellant and Victim had a verbal

altercation that became physical.              During the fight, Appellant was either

thrown or knocked over the staircase banister. After Appellant fell over the

banister, Victim told him and Ms. Wright to leave the premises. Appellant

then repeatedly yelled that he was going to murder Victim. Victim returned

to the room where he had been previously watching television, but Appellant

continued to scream at and threaten him. Victim again told Appellant to leave,

at which time Appellant went into a bedroom and emerged with a gun. At

that time, Victim grabbed a baseball bat and again told Appellant to leave.

Ms. Wright attempted to step in between Appellant and Victim, but Appellant

pushed her aside and fired the gun; bullets struck Victim in the shoulder and

grazed the back of his head. Appellant left the residence with his girlfriend,

taking the gun with him.

        Victim remained in the hospital for a month and a half and attended a

rehabilitation center for several weeks, followed by outpatient rehabilitation.

At the time of trial, Victim had twenty-five percent of the use of his right arm,

and suffered from post-traumatic stress disorder and depression.

        On December 14, 2017, a jury found Appellant guilty of aggravated



____________________________________________


2   Ms. Wright is Appellant’s mother and Victim is Appellant’s father.

                                           -2-
J-S13023-21


assault. On March 23, 2018, the court sentenced Appellant to 6 to 12 years’

imprisonment, followed by 5 years’ probation. Appellant timely filed a post-

sentence motion on April 2, 2018, but did not file a direct appeal.

       On July 28, 2020, the court reinstated Appellant’s direct appeal rights

nunc pro tunc. On August 11, 2020, Appellant timely filed a notice of appeal

nunc pro tunc. No Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal was ordered or filed.

       On appeal, Appellant raises the following issues for our review:

          Whether the trial court’s admission of the 911
          recording/call, over Appellant’s objection, constituted an
          abuse of discretion?

          Whether the trial court abused its discretion in prohibiting
          Appellant from introducing evidence related to the
          complainant’s two robbery convictions?

          Whether the guilty verdict as to the charge of aggravated
          assault was against the weight of the evidence?

          Whether the trial court improperly departed from the
          sentencing guidelines and, as a result, the sentence was
          unreasonable, constituting an abuse of discretion?

(Appellant’s Brief at 5).3

       For purposes of disposition, we combine Appellant’s first and second

issues. In his first issue, Appellant argues the court erred by admitting the


____________________________________________


3 Regarding Appellant’s final issue challenging the discretionary aspects of
sentencing, Appellant admits in his brief that his sentence was “at the low end
of the standard range of the sentencing guidelines” and concedes that the
claim of error is without merit. (See id. at 20-21). Accordingly, we will not
examine this issue.

                                           -3-
J-S13023-21


911 call at trial under the business records exception to the rule against

hearsay.    Appellant contends that the court further erred by stating in its

opinion that the call was admissible as a present sense impression, because

the declarant of the 911 call was unknown, so it was impossible to determine

whether the declarant was in position to observe the events as they were

happening.

      In his second issue, Appellant maintains the court erred and abused its

discretion by refusing to admit evidence of Victim’s criminal history, namely,

two bank robberies from 1991 and 1996. Appellant contends that he argued

self-defense and that evidence of Victim’s trait of violence was important to

challenge Victim’s credibility.    Appellant concludes the court’s evidentiary

rulings were improper, and this Court must grant appropriate relief.         We

disagree.

      Our standard of review of a trial court’s admission or exclusion of

evidence is well established and very narrow:

           Admission of evidence is a matter within the sound
           discretion of the trial court, and will not be reversed absent
           a showing that the trial court clearly abused its discretion.
           Not merely an error in judgment, an abuse of discretion
           occurs when the law is overridden or misapplied, or the
           judgment exercised is manifestly unreasonable, or the
           result of partiality, prejudice, bias, or ill-will, as shown by
           the evidence on record.

Commonwealth v. Montalvo, 604 Pa. 386, 403, 986 A.2d 84, 94 (2009),

cert. denied, 562 U.S. 857, 131 S.Ct. 127, 178 L.Ed.2d 77 (2010) (internal

citations and quotation marks omitted). Further, our scope of review in cases

                                        -4-
J-S13023-21


where the trial court explains the basis for its evidentiary ruling is limited to

an examination of the stated reason. Commonwealth v. Stephens, 74 A.3d

1034, 1037 (Pa.Super. 2013). “We must also be mindful that a discretionary

ruling cannot be overturned simply because a reviewing court disagrees with

the trial court’s conclusion.” Commonwealth v. O’Brien, 836 A.2d 966, 968

(Pa.Super. 2003), appeal denied, 577 Pa. 695, 845 A.2d 817 (2004).

      Pennsylvania Rule of Evidence 801 defines hearsay as follows:

         Rule 801. Definitions That Apply to This Article

            (a) Statement. “Statement” means a person’s oral
         assertion, written assertion, or nonverbal conduct, if the
         person intended it as an assertion.

           (b) Declarant.        “Declarant” means the person who
         made statement.

            (c)   Hearsay. “Hearsay” means a statement that

            (1)   the declarant does not make while testifying at the
                  current trial or hearing; and

            (2)   a party offers in evidence to prove the truth of the
                  matter asserted in the statement.

Pa.R.E. 801.

      Pennsylvania Rule of Evidence 803 sets forth exceptions to the rule

against hearsay, in pertinent part, as follows:

         Rule 803. Exceptions to the Rule Against Hearsay—
         Regardless of Whether the Declarant Is Available as a
         Witness

         The following are not excluded by the rule against hearsay,
         regardless of whether the declarant is available as a
         witness:

                                      -5-
J-S13023-21



        (1)      Present Sense Impression.            A statement
        describing or explaining an event or condition, made while
        or immediately after the declarant perceived it. When the
        declarant is unidentified, the proponent shall show by
        independent corroborating evidence that the declarant
        actually perceived the event or condition.

                                 *    *    *

Pa.R.E. 803(1).

     This Court has explained:

        The present sense impression exception to the hearsay rule
        permits testimony of declarations concerning conditions or
        non-exciting    events    observed    by      the    declarant.
        Commonwealth v. Harper, [614 A.2d 1180, 1183
        (Pa.Super. 1992)], appeal denied, 533 Pa. 649, 624 A.2d
        109 (1993). The observation must be made at the time of
        the event or so shortly thereafter that it is unlikely that the
        declarant had the opportunity to form the purpose of
        misstating his observation. Commonwealth v. Blackwell,
        [494 A.2d 426, 431 (Pa.Super. 1985)]. In addition, the
        present sense impression does not require that the
        comments be made to another person also present at the
        scene, but may be made over the telephone.
        Commonwealth v. Harris, [658 A.2d 392, 395 (Pa.Super.
        1995)].

        In Commonwealth v. Young, 561 Pa. 34, 748 A.2d 166
        (1999), our Supreme Court explained the following
        regarding the interplay between the right to confrontation
        of a witness and exceptions to the hearsay rule:

           With respect to the confrontation issue, the United
           States Supreme Court in Dutton v. Evans, 400 U.S.
           74, 91 S.Ct. 210, 27 L.Ed.2d 213 (1970), held that a
           statement that came within an exception to the
           hearsay rule would not violate the Confrontation
           Clause if it had sufficient “indicia of reliability.”

        Young, 748 A.2d at 177.


                                     -6-
J-S13023-21


Commonwealth v. Cunningham, 805 A.2d 566, 573 (Pa.Super. 2002).

     Instantly, the trial court explained:

        Here, the call at issue came in to police at or about the time
        the incident occurred, which is plainly clear by its contents
        which matched the observations of the police upon their
        arrival and the testimony of the witnesses who testified at
        trial.     In [Commonwealth v. Hood, 872 A.2d 175
        (Pa.Super. 2005)], the defendant argued that the trial court
        erred by permitting the Commonwealth to introduce into
        evidence a 911 call the contents of which identified him as
        the perpetrator of the crime he was convicted of committing.
        The Superior Court ruled that the issue had no merit even
        though the caller did not testify and thus, was not available
        for cross-examination, because there were sufficient indicia
        of     reliability and    the   call   was     made     almost
        contemporaneously with the occurrence of the event
        described by the caller. …

        In [Cunningham, supra,] the Superior Court held that the
        present sense exception “does not require that the
        comments be made to another person also present at the
        scene, but may be made over the telephone.” The Court
        further stated that the present sense exception permits
        testimony concerning “conditions or non-exciting events”
        made “at the time of the event or shortly thereafter.” Id.

        In Cunningham, the defendant was convicted of two
        counts of robbery and other offenses. Id. at 568. During
        trial, the trial court permitted the jury to hear a 911 call
        made by roofers who were working nearby and who had
        seen the robbery as it was unfolding. Id. at 573. On
        appeal, the defendant argued that the court abused its
        discretion in admitting such evidence because it was
        hearsay. Id. at 572. The trial court maintained, however,
        that the roofers’ statements in the 911 call clearly
        constituted a present sense impression given that they were
        made via phone as the events were taking place. Id. at
        573. The Superior Court agreed that the statements had an
        inherent reliability and indeed fell within the present sense
        impression exception to the rule against hearsay and found
        that the trial court did not err by permitting the
        Commonwealth to introduce the contents of the 911 call in

                                     -7-
J-S13023-21


          evidence. Id.

(Trial Court Opinion, filed September 2, 2020, at 9-10).

       Here, the Commonwealth introduced an audio recording of a 911 call

made by an unidentified woman on a phone located at 271 Rubicam Street in

Philadelphia Pennsylvania at 11:35 p.m. (See Commonwealth’s Ex. 2). The

woman screamed that the victim had been shot and identified Appellant as

the shooter. (See id.) Officer Bacon testified that he arrived at that address

three minutes after the call to find a woman crying and that Victim had been

shot in the head. (See N.T. Trial, 12/12/17, 20-23, 31-32).         Under these

circumstances, the verifiable date, time, and location of the 911 call, combined

with Officer Bacon’s testimony, provided sufficient corroborating evidence that

the statement had been made by a declarant actually witnessing the incident.

See Hood, supra. Thus, we see no reason to disrupt the court’s evidentiary

analysis.4 See Montalvo, supra; Stephens, supra.

       With regard to the impeachment of witnesses for prior offenses, this

Court has observed that

          [f]or the purpose of attacking the credibility of any witness,
          evidence that the witness has been convicted of a crime,
          whether by verdict, or by plea of guilty or nolo contendere,
          shall be admitted if it involved dishonesty or false
          statement.” Pa.R.E. 609(a). “Crimes involving dishonesty
          or false statement [are] commonly referred to as crimen
          falsi crimes.” Commonwealth v. Moser, 999 A.2d 602,
____________________________________________


4 Based on our disposition that admission of the 911 call was proper as a
present sense impression, we decline to address whether admission of this
evidence was permitted under any other exception to the rule against hearsay.

                                           -8-
J-S13023-21


         607 (Pa.Super. 2010). “[C]rimen falsi involves the element
         of falsehood, and includes everything which has a tendency
         to injuriously affect the administration of justice by the
         introduction of falsehood and fraud.” Commonwealth v.
         Jones, 334 Pa. 321, 323, 5 A.2d 804, 805 (1939).

Commonwealth v. Davis, 17 A.3d 390, 395 (Pa.Super. 2011). Additionally,

if the conviction is more than ten years old, it “is admissible only if…its

probative value substantially outweighs its prejudicial effect…and the

proponent gives an adverse party reasonable written notice of the intent to

use it so that the party has a fair opportunity to contest its use.” Pa.R.E.

609(b). Robbery is a crimen falsi offense. Commonwealth v. May, 587 Pa.

184, 202, 898 A.2d 559, 569 (2006).

      Where self-defense is at issue, a defendant may use the criminal record

“to prove the allegedly violent propensities of the victim to show that the

victim was in fact the aggressor.” Commonwealth v. Amos, 445 Pa. 297,

303, 284 A.2d 48, 751 (1971). Nevertheless, “[o]nly those past crimes of the

victim that are similar in nature and not too distant in time will be deemed

probative, with the determination as to similar nature and remoteness resting

within the sound discretion of the trial judge.” Commonwealth v. Mouzon,

617 Pa. 527, 532, 53 A.3d 738, 741 (2012). Proximity in time and similarity

of facts are key; where “strikingly disparate factual scenario[s]” exist, the trial

court may properly exclude the convictions. Commonwealth v. Christine,

633 Pa. 389, 400, 125 A.3d 394, 400 (2015).

      Instantly, the trial court stated:


                                       -9-
J-S13023-21


         Here, Appellant did not establish that the probative value of
         the evidence he sought to introduce exceeded the
         prejudicial effect the evidence would have had on the jury.
         In this [c]ourt’s view, the only reason the defense sought to
         introduce the evidence pertaining to the two robbery
         convictions was not to attack the credibility of [V]ictim but
         to tell the jury that [Victim] had a history of violent criminal
         conduct. Counsel said as much when he argued that
         [V]ictim is “a man that is accused of someone shooting him
         when the man that shot him is actually in self-defense. He
         had a bat in his hand when he was attacking my client. He
         threw my client over a railing.” It is clear from his argument
         that counsel intended to use the prior convictions to show
         [V]ictim had a violent temper and not primarily impeach his
         credibility. The only reason counsel wished to introduce the
         convictions was to smear the character of [V]ictim. This
         was improper and no error occurred by precluding the
         defense from introducing the two convictions. …

(Trial Court Opinion at 13) (internal citations omitted).

      Here, Victim’s robbery convictions were from 1991 and 1996, well over

ten years prior to the incident at issue. Appellant provided no underlying facts

regarding the convictions to establish their similarities to the incident at issue.

See Christine, supra; Mouzon, supra.             Additionally, Appellant did not

provide the Commonwealth written notice of his intent to impeach Victim’s

credibility. (See N.T. Trial 12/12/17, 4-6); Pa.R.E. 609(b). For all of these

reasons, we see no reason to disrupt the court’s evidentiary ruling.          See

Montalvo, supra; Stephens, supra.

      In Appellant’s third issue, he argues that Victim initiated the physical

assault, and that testimony showed it was not physically possible for Victim

to have thrown Appellant over the bannister by accident.                Appellant

emphasizes other evidence allegedly ignored by the jury, i.e., that Victim was

                                      - 10 -
J-S13023-21


larger than Appellant and had brandished a baseball bat during the struggle.

Appellant concludes the verdict was against the weight of the evidence, and

this Court must remand for a new trial. We disagree.

      Preliminarily, a challenge to the weight of the evidence must be

preserved by a motion for a new trial. Pa.R.Crim.P. 607. The Rule provides:

         Rule 607. Challenges to the Weight of the Evidence

         (A)      A claim that the verdict was against the weight of
         the evidence shall be raised with the trial judge in a motion
         for a new trial:

            (1)   orally, on the      record,   at   any   time   before
                  sentencing;

            (2)   by written motion at any time before sentencing;
                  or

            (3)   in a post-sentence motion.

Pa.R.Crim.P. 607(A). “As noted in the comment to Rule 607, the purpose of

this rule is to make it clear that a challenge to the weight of the evidence must

be raised with the trial judge or it will be waived.”       Commonwealth v.

Gillard, 850 A.2d 1273, 1277 (Pa.Super. 2004), appeal denied, 581 Pa. 672,

863 A.2d 1143 (2004) (internal quotation marks omitted).            A defendant

cannot raise an issue for the first time on appeal; it must be preserved with a

timely and specific objection before the trial court. A boilerplate post-sentence

motion stating that the verdict was against the weight of the evidence does

not preserve an issue for appellate review unless it specifies in what manner

the verdict was against the weight of the evidence.         Commonwealth v.


                                     - 11 -
J-S13023-21


Holmes, 461 A.2d 1268, 1270 (Pa.Super. 1983).

      Instantly, Appellant failed to specify the reasons why the verdict was

against the weight of the evidence in his post-sentence motion. Therefore,

Appellant has waived his challenge to the weight of the evidence. See id.

(See also Trial Court Opinion at 13-14) (suggesting waiver of weight claim

for failure to properly preserve it in post-sentence motion).

      Moreover, even if Appellant had properly preserved his challenge to the

weight of the evidence, it would not warrant relief.        When examining a

challenge to the weight of the evidence, our standard of review is as follows:

            The weight of the evidence is exclusively for the finder
            of fact who is free to believe all, part, or none of the
            evidence and to determine the credibility of the
            witnesses. An appellate court cannot substitute its
            judgment for that of the finder of fact. Thus, we may
            only reverse the…verdict if it is so contrary to the
            evidence as to shock one’s sense of justice.

         Moreover, where the trial court has ruled on the weight
         claim below, an appellate court’s role is not to consider the
         underlying question of whether the verdict is against the
         weight of the evidence. Rather, appellate review is limited
         to whether the trial court palpably abused its discretion in
         ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(internal citations omitted). A “trial court’s denial of a motion for a new trial

based on a weight of the evidence claim is the least assailable of its rulings.”

Commonwealth v. Rivera, 603 Pa. 340, 363, 983 A.2d 1211, 1225 (2009),

cert. denied, 560 U.S. 909, 130 S.Ct. 3282, 176 L.Ed.2d 1191 (2010).

                                     - 12 -
J-S13023-21


       Here, the trial court observed:

          The evidence showed that Appellant shot [V]ictim while
          standing by his own estimation, ten feet from [V]ictim. He
          recklessly fired four shots at [V]ictim with complete
          disregard for the safety of [V]ictim and his mother who was
          standing between the two men. Moreover, there was
          evidence indicating that Appellant repeatedly stated that he
          was going to murder [V]ictim thereby also manifesting his
          intent to cause [V]ictim grievous bodily injury, if not death.

          Finally, the jury clearly rejected Appellant’s claim of self-
          defense, a decision supported by the evidence it heard.[5]
          This [c]ourt sees no reason to reverse that credibility
          determination even had Appellant properly raised this claim.
          …

(Trial Court Opinion at 15).          We agree with the court’s analysis.   See

Champney, supra. Thus, even if Appellant had properly preserved his weight

claim, it would have merited no relief. Accordingly, we affirm.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/21




____________________________________________


5 At trial, Victim denied striking Appellant with the baseball bat, and stated
that he was not moving toward Appellant when Appellant fired the gun at
Victim.

                                          - 13 -